Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-13, 15-19, 21-23 are pending in this application.


Response to Arguments

Applicant’s arguments, see Applicant Arguments, filed 12/06/2021, with respect to claims rejected under pre-AIA  35 U.S.C. 103(a) have been fully considered and are persuasive.  The pre-AIA  35 U.S.C. 103(a) rejection of claims 1-13, 15-19, 21-23 has been withdrawn. 


Allowable Subject Matter

Claims 1-13, 15-19, 21-23 are allowed over the prior art of record.

The prior art of record, alone or in combination with each other, does not expressly disclose A system for supporting big data in a process control plant, comprising: a unitary, logical data storage area including one or more data storage devices configured to store, using a common format, data corresponding to at least one of the process plant or a process that is controlled in the process plant, the data including multiple types of data, and a set of types of data including configuration data, continuous data, and event data corresponding to the process; and one or more data receiver computing devices configured to receive the data from one or more other devices via a process control big data network and to cause the received data to be stored in the unitary, logical data storage area, wherein at least one of the one or more other devices communicates with one or more field devices in the process plant via another communication network different from the process control big data network, each of the one or more other devices being a respective node of the process control big data network that has a multi-core processor, a high density memory, and (i) collects data that is generated by the respective node, and (ii) streams the collected data in real-time via the process control big data network to the one or more data receiver computing devices at a rate in which the data is generated, received, or obtained, wherein the high density memory of each of the one or more other devices caches the collected data with a corresponding timestamp, the timestamp being indicative of a time of generation of the collected data.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803. The examiner can normally be reached Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENSEN HU/Primary Examiner, Art Unit 2169